UNITED STATES DISTRICT COURT
                                                                          .: ..       ...
SOUTHERN DISTRICT OF NEW YORK

 SIMON BURCHETT PHOTOGRAPHY,
 INC.,
                                                   19-cv-9230 (JSR)
              Plaintiff,
                                                   ORDER
         -against-
                                             USDCSDNY
 DNV GL ENERGY SERVICES USA,
                                             DOCUMENT
 INC.,
                                             ELECTRONICALLY FTU ·n                /
              Defendants.                    OOC#:         ,            +6.-1
JED S. RAKOFF, U.S.D.J.                      . . rr_'   'LED:~-/f?Jiti1±J!
      On November 1, 2019, plaintiff's counsel submitted a Notice

of   Voluntary    Dismissal,     ECF   No.    8.    The        Notice    of           Voluntary

Dismissal, however, contained an incorrect caption and was of no

effect. Id. Based on the representations of plaintiff's counsel,

ECF No.    11,   it was plaintiff's intention to dismiss the above-

captioned case. Accordingly, the Court orders the above-captioned

matter dismissed with prejudice and orders the docket clerk to

close all open motions.

      SO ORDERED.

Dated:       New York, NY

             December   1_,   2019                      JED S. RAKOFF, U.S.D.J.




                                        1
